HAWKINS, Presiding Judge.
Conviction is for driving an automobile on a public highway while intoxicated.
There are no bills of exception in the record. A jury was waived and the trial was before the court. Two officers testified to the manner in which appellant was operating his car; that they smelled liquor on his breath, and that he was intoxicated. Appellant and his witnesses testified that he was not intoxicated. A question of fact thus arose, and the finding of the trial court was against appellant. This court is without authority to disturb the judgment.
The judgment is affirmed.